Citation Nr: 1621472	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  09-29 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, cholecystitis and gall bladder removal residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from January 1988 to November 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue was previously remanded by the Board in February 2014.  It is noted that in the issues of entitlement to service connection for tinnitus, for a bilateral foot disability, for a bilateral ankle disability, for a bilateral hand disability, and for headaches were subject of the February 2014 remand.  Since then, service connection for tinnitus, bilateral plantar fasciitis, headaches, and ganglion cyst of the bilateral wrists was granted in a rating decision of August 2014.  Moreover, service connection for Achilles Tendonitis of the bilateral ankles, was granted in a rating decision of December 2014.  Therefore, the only remaining issue is service connection for a gastrointestinal disability.

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2014 Board remand it was determined that the September 2007 VA examination regarding the Veteran's gastrointestinal disability was inadequate.  It was noted that the examining PA noted that indigestion noted in service was self-limiting, and thus, not related to the several instances of complaints in service.  The Board concluded that the examiner did not consider whether the Veteran's currently diagnosed status post gall bladder removal and cholecystitis were related to the in-service complaints.  Rather the opinion was limited to the current diagnosis of indigestion only.  Therefore, the opinion was inadequate, and the issue was remanded for a new VA examination.

By way of history, service treatment records note several gastrointestinal complaints in service, with the Veteran having had numerous bouts of diarrhea, constipation, and indigestion (dyspepsia) in August 1990, December 1991, and April 1996.

As a result of the Board's remand, the Veteran was afforded a new VA examination in April 2014.  At the time, the examiner opined that the condition claimed, cholecystitis and gall bladder removal residuals were less likely than not incurred in or caused by service.  The examiner noted that the Veteran was seen several times in service for abdominal pain, and acute gastroenteritis, and that symptoms resolved with treatment.  Post-service, in 2005, she underwent a cholecystectomy and has continued to have residual symptoms of diarrhea and intermittent abdominal pain, which were at least as likely as not the result of the cholecystectomy.  She was told she had irritable bowel syndrome (IBS) in 2010 but no workup was done to rule out other causes of her symptoms.  The opinion was provided as part of an intestinal surgery examination.  The record contains a second VA examination for intestinal conditions other than surgical which noted a diagnosis of IBS but had no etiology opinion.  

The Board finds that the above examination and opinion are inadequate and a new examination and opinion are needed prior to deciding the issue.  Indeed, it is unclear from the VA examination report whether the etiology opinion provided applies to the diagnosis of IBS.  The report notes that the intestinal surgery examination, which included the etiology opinion, was conducted at 12 noon while the intestinal condition examination, other than surgical, was conducted at 3 PM in the afternoon.  Therefore, it would appear that the opinion was provided prior to the intestinal conditions examination and no opinion was rendered as to the etiology of the IBS.  

Moreover, it does not appear that the examiner considered the Veteran's lay statements of continuity of symptomatology.  At the September 2007 VA examination, the Veteran reported that she had continued to have symptoms of bloating and nausea for which she has been taking Maalox every few months since service.  However, the April 2014 examiner does not appear to have considered the Veteran's allegations of continuity of symptomatology but rather noted that the Veteran's symptoms in service were acute and resolved.  

Additionally, the September 2007 VA examiner diagnosed the Veteran with dyspepsia, indigestion.  At the time it was noted that the Veteran also had dyspepsia in service.  It is unclear, from the examinations, and especially considering the Veteran's reports of continuity of symptomatology, whether the dyspepsia ever resolved and if so, when.  The September 2007 VA examiner did not state whether the dyspepsia had resolved.  Moreover, the April 2014 examiner did not discuss the diagnosis of dyspepsia noted in the September 2007 VA examination.  On remand, an opinion clarifying whether the dyspepsia diagnosis resolved at any time in service or post service is needed.  

Finally, while the April 2014 VA examiner noted that the Veteran underwent a gall bladder removal surgery in 2005, the examiner did not state whether the surgery was in any way related to service, more specifically whether the surgery was a result of the symptomatology first experienced in service.  In this regard, the Board notes that the Veteran has reported that her symptoms of bloating, abdominal pain and nausea which she first experienced in service and continued since service, lessened with the gall bladder removal surgery in 2005.  An opinion as to whether the gall bladder removal surgery is in any way related to the symptoms first noted in service is needed as the examiner has identified residuals of the surgery which could then be subject to service connection.  

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's file to a physician with appropriate expertise to address the current nature and etiology of the claimed gastrointestinal disabilities to include, but not limited to, dyspepsia, IBS, and residuals of cholecystectomy/gall bladder removal.  After a full review of the claim file, the examiner is asked to opine if it is at least as likely as not that any current gastrointestinal disability, to include dyspepsia, IBS and residuals of cholecystitis/gall bladder removal, had causal origin in active service (to include as a result of noted complaints of diarrhea, constipation, abdominal pain and indigestion).  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment while probative, cannot serve as the sole basis for a negative finding.  The Veteran's credible lay contentions of continuing symptoms after service must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed gastrointestinal disorders.

2. Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim not be granted, issue an appropriate supplemental statement of the case to the Veteran and her representative, and forward the claim back to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




